IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          No. 267 EAL 2015

                    Respondent
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
            v.


LAMONT GIST,

                    Petitioner


                                   ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.